Title: From John Adams to Louisa Catherine Johnson Adams, 6 March 1823
From: Adams, John
To: Adams, Louisa Catherine Johnson



My dear daughter—
Quincy March 6th. 1823

As I consider y’r ladyship as always imprison’d during a session of Congress I congratulate you upon y’r jail delivery by their rise they have not been very angry during this session consequently not very entertaining—our two sons arrived here in good health & spirits at the proper season and a furious snow wh’ blocked up all the roads detain’d them here for three or four days and enliven’d my brows and I think it probable prolonged my life for a few days at least—George I fear has grown lazier or fallen in love pray tell me wh’ for he is not quite so good in writing to me as he used to be—& I cannot blame him as I cannot write him as much as I wish—I want to know if he has his ink horn pen & paper as I advised him—he might give me  hint of the great causes & great orators he hears at the bar of the Supreme Court—We are now in the midst of a warm rain & a rapid thaw of a deep snow—I fear we shall hear of devastations of dams & mills as well as wrecks at sea—but let come what will come You will not expect news at this season from this part of the world—but I will tell you that we have good news of Dr Channings health by his travels & that Mrs. Farrers health is entirely restored. I have some faint expectations & some stronger hopes of remaining here ‘till August & seeing you & your glorious husband once more—Boylston is eternally harping—upon a visit from you & yours—at Wachusett mountain, next summer—he bears his age wonderfully well & is as well now as 20 years ago for all I can see & as droll & funny. he comes to see me now & then & brings with him his own dinner & mine too & 4 times more—he is the only man of the name of Boylston whoever appear’d cordially friendly to me—It appears to me—that the newspapers are out of breath upon the subject of the future Presidency & I hope they never will recover till the next election is over—. Mr. Clays behaviour to y’r family appears to me much in his favor & I hope you will return his civilities—without betraying any doubts of his sincerity—for he is certainly a man of talents I was in hopes of receiving—y’r journal this week I am y’r affectionate father for I hate to write father in law as I do Grandson

P.S. I call’d y’r husband glorious for glorious he is & will be for ever whatever becomes of the Presidency—.—ForVirtus repulsea  nescia sordidæIntaminatis fulget honoribusNon  sumit aut ponit securesArbitrio popularis aurea.

